Exhibit 10.2
GOODYEAR
 
MASTER SUBORDINATED DEPOSIT AGREEMENT
 
DATED 23 JULY 2008
between
EUROFACTOR
as Agent
CALYON
as Calculation Agent
ESTER FINANCE TITRISATION
as Purchaser
DUNLOP TYRES LIMITED
as Subordinated Depositor or Centralising Unit
(GIDE LOYRETTE NOUEL LOGO) [l32599al3259901.gif]



--------------------------------------------------------------------------------



 



 

 2
TABLE OF CONTENTS

              page
CHAPTER I INTERPRETATION
    6  
1.   DEFINITIONS
    6  
2.   INTERPRETATION
    6  
CHAPTER II PURPOSE — DURATION
    7  
3.   PURPOSE OF THIS AGREEMENT
    7  
4.   DURATION OF THE AGREEMENT
    7  
CHAPTER III AMOUNT OF THE SUBORDINATED DEPOSIT
    8  
5.   AMOUNT OF THE SUBORDINATED DEPOSIT
    8  
6.   SUBORDINATED DEPOSIT FEE — NO INTEREST
    9  
CHAPTER IV REPAYMENT — PAYMENTS
    10  
7.   REPAYMENT
    10  
8.   PAYMENTS
    10  
CHAPTER V GENERAL PROVISIONS
    11  
9.   REPRESENTATIONS AND WARRANTIES
    11  
CHAPTER VI CASH COLLATERAL
    12  
10. APPLICATION OF THE SUBORDINATED DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT
OF THE
  PURCHASER
    12  
CHAPTER VII MISCELLANEOUS
    13  
11. FEES AND EXPENSES
    13  
12. SUBSTITUTION AND AGENCY
    13  
13. CONFIDENTIALITY
    13  
14. TRANSFERABILITY OF THIS AGREEMENT
    13  
15. NOTICES
    13  
16. EXERCISE OF RIGHTS
    14  
17. INDIVISIBILITY
    14  
18. PARTIAL INVALIDITY
    14  
19. AMENDMENTS
    15  
20. LIMITED RECOURSE — NON PETITION
    15  
21. GOVERNING LAW — JURISDICTION
    16  



--------------------------------------------------------------------------------



 



3

LIST OF SCHEDULES

              page
SCHEDULE 1 CALCULATION OF THE OVERCOLLATERALISATION RATE
    18  
SCHEDULE 2 CALCULATION OF THE SUBORDINATED DEPOSIT
    22  
SCHEDULE 3 CALCULATION OF THE SUBORDINATED DEPOSIT FEE
    23  



--------------------------------------------------------------------------------



 



4

THIS MASTER SUBORDINATED DEPOSIT AGREEMENT IS ENTERED INTO BETWEEN

1.   EUROFACTOR a company incorporated under French law and authorised as a
credit institution (établissement de crédit), having its registered office at
1-3 rue du Passeur de Boulogne Immeuble Bord de Seine, 92130 Issy Les
Moulineaux, France, registered with the Trade and Companies Registry (Registre
du Commerce et des Sociétés) of Nanterre under the number 333 871 259, whose
representative is duly authorised for the purpose of this agreement (the
“Agent”);   2.   CALYON, a company incorporated under French law and authorised
as a credit institution (établissement de crédit), having its registered office
at 9 quai du Président Paul Doumer, 92920 Paris La Défense Cedex, France,
registered with the Trade and Companies Registry (Registre du Commerce et des
Sociétés) of Nanterre under the number 304 187 701, whose representatives are
duly authorised for the purpose of this agreement (the “Calculation Agent”);  
3.   ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a credit institution (établissement de crédit), having its
registered office at 9 quai du Président Paul Doumer, 92920 Paris La Défense
Cedex, France, registered with the Trade and Companies Registry (Registre du
Commerce et des Sociétés) of Nanterre under the number 414 886 226, whose
representative is duly authorised for the purpose of this agreement (“ESTER
FINANCE” or the “Purchaser”);   4.   DUNLOP TYRES LIMITED, a company
incorporated under the laws of England and Wales with company number 1792065
whose registered office is situated at Tyrefort, 88-89 Wingfoot Way, Birmingham
B24 9HY, whose representative is duly authorised for the purpose of this
agreement (the “Centralising Unit” or the “Subordinated Depositor”).



--------------------------------------------------------------------------------



 



5



WHEREAS

(A)   GOODYEAR DUNLOP TIRES France S.A., (the “French Seller”), FULDA REIFEN
GmbH & Co. KG, M-PLUS MULTIMARKENMANAGEMENT GmbH & Co. KG, GOODYEAR GmbH & Co.
KG, DUNLOP GmbH & Co. KG, GOODYEAR DUNLOP TIRES OE GmbH (the “German Sellers”),
GOODYEAR DUNLOP TIRES Italia SPA (the “Italian Seller”), GOODYEAR DUNLOP TIRES
España, S.A. (the “Spanish Seller”) and GOODYEAR DUNLOP TYRES UK Ltd (the “UK
Seller”) are in the business of manufacturing and/or supplying tyres and
activities relating thereto, and hold receivables over certain customers.   (B)
  In order to provide financing to certain European subsidiaries of GOODYEAR,
CALYON and NATIXIS have proposed to set up a securitisation transaction by way
of the sale, on an ongoing basis, of existing and future trade receivables
resulting from the ordinary business of the Sellers in Belgium, the United
Kingdom, France, Germany, Italy and Spain (the “Securitisation Transaction”).  
(C)   Pursuant to the Securitisation Transaction and with respect to the French
Seller, the German Sellers (except GOODYEAR DUNLOP TIRES OE GmbH), the Spanish
Seller and the UK Seller, existing and future trade receivables will be
purchased by the Purchaser from those Sellers on an ongoing basis and in
accordance with the receivables purchase agreements governed by French law,
German law and/or English law (the “Receivables Purchase Agreements”).
Notwithstanding the foregoing, GOODYEAR DUNLOP TIRES OE GmbH will assign
domestic receivables governed by German law and cross border receivables
governed by French law, English law, Belgian law, German law, Italian law or
Spanish law under the Receivables Purchase Agreement to which it is a party, in
each case in accordance with the provisions of the law applicable to such
receivable (and, as regards the receivables sold by the Spanish Seller, under
French law).   (D)   The Purchaser shall fund the acquisition of Ongoing
Purchasable Receivables, Remaining Purchasable Receivables, Refinanced Ongoing
Purchasable Receivables and Refinanced Remaining Purchasable Receivables:

  (i)   partly out of a senior deposit (the “Senior Deposit”) effected by the
Depositor with the Purchaser in accordance with a master senior deposit
agreement (the “Master Senior Deposit Agreement”); and     (ii)   partly by way
of set-off against any amount due and payable by the Centralising Unit to the
Purchaser in connection with (a) a subordinated deposit (the “Subordinated
Deposit”) to be effected by the Centralising Unit with the Purchaser in
accordance with the terms and conditions of the present master subordinated
deposit agreement (the “Master Subordinated Deposit Agreement”) and (b) a
complementary deposit (the “Complementary Deposit”) to be effected by the
Centralising Unit with the Purchaser in accordance with the terms and conditions
of a master complementary deposit agreement (the “Master Complementary Deposit
Agreement”).

(E)   The Purchaser and the Subordinated Depositor are willing to define the
terms and conditions according to which the Subordinated Deposit shall be made
by the Subordinated Depositor with the Purchaser and shall be pledged as cash
collateral (affecté à titre de gage-espèces) in favour of the Purchaser and have
agreed to enter into this agreement under the terms and subject to the
conditions set forth hereunder.



--------------------------------------------------------------------------------



 



6



IT IS HEREBY AGREED AS FOLLOWS:
CHAPTER I
INTERPRETATION

1.   DEFINITIONS

Capitalised terms and expressions used in this Master Subordinated Deposit
Agreement shall have the same meaning as ascribed to such terms and expressions
in the glossary set out in schedule 1 to the general master purchase agreement
in relation to the securitization of trade receivables of certain subsidiaries
of the Goodyear group dated 10 December 2004 as amended and restated on 23
May 2005, on 26 August 2005 and on or about the date hereof between, inter alia,
Ester Finance Titrisation, Eurofactor, Calyon, Natixis, Dunlop Tyres Limited and
the sellers listed therein (the “General Master Purchase Agreement”).

2.   INTERPRETATION   (i)   The titles of the Chapters, the Schedules and the
Articles (including their paragraphs) used herein and the table of contents are
for convenience of reference only, and shall not be used to interpret this
Master Subordinated Deposit Agreement.   (ii)   In this Master Subordinated
Deposit Agreement, except if the context calls for another interpretation:

  (a)   references to “Chapters”, “Articles” and “Schedules” shall be construed
as references to the chapters, articles and schedules of this Master
Subordinated Deposit Agreement and references to this Master Subordinated
Deposit Agreement include its recitals and Schedules;     (b)   headings are for
convenience only and shall not affect the interpretation of the this Master
Subordinated Deposit Agreement;     (c)   words in the plural shall cover the
singular and vice versa;     (d)   references to the time of the day shall refer
to Paris time, unless otherwise stipulated;     (e)   reference to any person
shall include its permitted assignee, transferee, successors or any person
deriving title under or through it;     (f)   references to a document shall
mean this document, as amended, replaced by novation or varied from time to
time;     (g)   words appearing in this Master Subordinated Deposit Agreement in
a language other than English shall have the meaning ascribed to them under the
law of the corresponding jurisdiction and such meaning shall prevail over their
translation into English, if any;     (h)   references to “Parties” must be
interpreted as references to the parties to the present agreement, and to a
“Party” shall refer to any of the Parties; and     (i)   references to any
Securitisation Document shall be construed to mean such securitisation document,
as amended and restated on the date hereof and as may be amended and
supplemented from time to time thereafter.



--------------------------------------------------------------------------------



 



7



CHAPTER II
PURPOSE — DURATION

3.   PURPOSE OF THIS AGREEMENT   3.1   The Subordinated Depositor shall make a
Subordinated Deposit with the Purchaser in accordance with the terms of this
Master Subordinated Deposit Agreement.   3.2   The Subordinated Deposit made by
the Subordinated Depositor under this Master Subordinated Deposit Agreement
shall be applied and pledged as cash collateral (affecté à titre de
gage-espèces) in favour of the Purchaser in accordance with and subject to the
provisions of Article 10.

All repayments of principal to be made by the Purchaser to the Subordinated
Depositor in respect of the Subordinated Deposit shall be made up to the amount
and to the extent of the sums received by the Purchaser in respect of the Sold
Receivables and the Refinanced Sold Receivables in the manner described under
Article 7 below. During the Amortisation Period, such repayments under the
Subordinated Deposit shall be subject to the order of priority of payments
provided for under article 16 of the General Master Purchase Agreement and
shall, in particular, occur after the full and definitive repayment of any sum
due under the Senior Deposit.
The Subordinated Depositor agrees that, for the purposes of the repayment of the
Subordinated Deposit or payment of any sums otherwise due under this Master
Subordinated Deposit Agreement, it will look solely to the amount of the sums
received by the Purchaser under the General Master Purchase Agreement and under
the Refinanced Receivables Purchase Agreement until the Program Expiry Date and
that the Subordinated Depositor shall not, in such capacity, take or pursue any
judicial or other proceedings, or exercise any right or remedy that it might
otherwise have against the Purchaser or the Purchaser’s assets save to the
extent required for the recovery of such sums.

4.   DURATION OF THE AGREEMENT   4.1   This Master Subordinated Deposit
Agreement shall enter into force on the Amendment Date and shall terminate on
the Program Expiry Date.   4.2   The Subordinated Deposit shall be repaid in the
manner described in Article 7 below.



--------------------------------------------------------------------------------



 



8



CHAPTER III
AMOUNT OF THE SUBORDINATED DEPOSIT

5.   AMOUNT OF THE SUBORDINATED DEPOSIT   5.1   Amount of the Subordinated
Deposit

On each Calculation Date preceding a Settlement Date during the Replenishment
Period, the amount of the Subordinated Deposit shall be calculated in accordance
with the provisions of SCHEDULE 1 and SCHEDULE 2.
On each Calculation Date, during the Replenishment Period, the Agent shall
calculate the difference between (i) the amount of the Subordinated Deposit on
the following Settlement Date, and (ii) the amount of the Subordinated Deposit
on the preceding Settlement Date.
During the Amortisation Period until the Program Expiry Date, the amount of the
Subordinated Deposit shall be equal to the amount of the Subordinated Deposit as
at the last Settlement Date, and shall be repaid, after full repayment of the
Senior Deposit, in accordance with the provisions of Article 7.

5.2   Calculation and setting up of the Subordinated Deposit   5.2.1  
Calculation

  (i)   At the latest on the Calculation Date preceding the Settlement Date of
30 July 2008, the Agent shall calculate, in accordance with the provisions of
SCHEDULE 1 and SCHEDULE 2, and notify forthwith to the Purchaser and the
Subordinated Depositor the amount of the Subordinated Deposit to be made on the
Settlement Date of 30 July 2008, together with the details of such calculation.
    (ii)   On any subsequent Calculation Date during the Replenishment Period,
the Agent shall calculate, in accordance with the provisions of SCHEDULE 1 and
SCHEDULE 2, and notify forthwith to the Purchaser and the Subordinated Depositor
of the difference between (i) the amount of the Subordinated Deposit on the
Settlement Date following such Calculation Date, and (ii) the amount of the
Subordinated Deposit on the preceding Settlement Date, together with the details
of such calculation.

If the amount of the Subordinated Deposit on the Settlement Date following such
Calculation Date is higher than the amount of the Subordinated Deposit on the
Settlement Date preceding such Calculation Date, the Subordinated Deposit shall
be increased by the Euro amount of the difference (the “Increase in the
Subordinated Deposit”).
If the amount of the Subordinated Deposit on the Settlement Date following such
Calculation Date is lower than the amount of the Subordinated Deposit on the
Settlement Date preceding such Calculation Date, the Subordinated Deposit shall
be reduced by the Euro amount of the difference (the “Reduction of the
Subordinated Deposit”).
For the avoidance of doubt, any reference to the Subordinated Deposit in the
Transaction Documents shall be to the Subordinated Deposit as it may be
increased or reduced in accordance with this Article 5.2.1.



--------------------------------------------------------------------------------



 



9

5.2.2   Setting up of the Subordinated Deposit

  (i)   On the Settlement Date of 30 July 2008, before 9.00 a.m. (Paris time),
the Subordinated Deposit shall be made by the Subordinated Depositor in Euro
with the Purchaser, for the amount calculated in accordance with Article 5.2.1
(i) and the terms and conditions of the third amendment to the General Master
Purchase Agreement entered into on the Amendment Date.     (ii)   On each
Settlement Date following the Settlement Date of 30 July 2008, during the
Replenishment Period, before 9.00 a.m. (Paris time):

  (a)   the Subordinated Depositor shall make a deposit in respect of the
Subordinated Deposit in Euro with the Purchaser, for an amount corresponding to
any Increase in the Subordinated Deposit, as calculated in accordance with
Article 5.2.1(ii) above; or     (b)   the Purchaser shall repay a portion of the
Subordinated Deposit to the Subordinated Depositor, for an amount corresponding
to any Reduction of the Subordinated Deposit, as calculated in accordance with
Article 5.2.1(ii) above, subject to the provisions of Article 7.

The payments to be made pursuant to (i) and (ii) above shall be effected in
accordance with and subject to the provisions of article 6.4 of the General
Master Purchase Agreement.

6.   SUBORDINATED DEPOSIT FEE — NO INTEREST   6.1   During the Replenishment
Period only, the Purchaser shall pay a Subordinated Deposit Fee to the
Subordinated Depositor on a monthly basis, as remuneration for its undertaking
to make the Subordinated Deposit pursuant to the terms and conditions of this
Master Subordinated Deposit Agreement. The amount of the Subordinated Deposit
Fee shall be calculated in accordance with SCHEDULE 3. The Subordinated Deposit
Fee shall be paid in arrears on each Funded Settlement Date (as from 30
July 2008).

The payment of each Subordinated Deposit Fee shall be effected in accordance
with and subject to the provisions of article 6.4 of the General Master Purchase
Agreement.

6.2   The Purchaser and the Subordinated Depositor hereby expressly agree that
the Subordinated Deposit shall not bear interest.

The Subordinated Depositor acknowledges that it has entered into intercompany
arrangements with the Sellers inter alia (the “Intercompany Arrangements”)
pursuant to which the Subordinated Depositor will receive from each Seller any
necessary consideration for the making of the Subordinated Deposit and will be
indemnified in an appropriate manner by each Seller in accordance with its
corporate interest and in respect of the losses incurred by the Subordinated
Depositor as a result of the Subordinated Deposit made under this Master
Subordinated Deposit Agreement.



--------------------------------------------------------------------------------



 



10

CHAPTER IV
REPAYMENT — PAYMENTS

7.   REPAYMENT   7.1   Principle       The repayment of the Subordinated
Deposit, which shall be carried out until the Program Expiry Date, shall always
be subject to (i) the provisions of Article 3.2 above and (ii) the order of
priority of payments set forth Article 7.2.   7.2   Repayment of the
Subordinated Deposit   7.2.1   On each Settlement Date during the Replenishment
Period, the Purchaser shall repay, if applicable, the Subordinated Deposit to
the Subordinated Depositor, for an amount equal to any Reduction of the
Subordinated Deposit as calculated under Article 5.2.1.   7.2.2   On each
Settlement Date during the Amortisation Period, and until the Program Expiry
Date, the Purchaser shall repay to the Subordinated Depositor the Subordinated
Deposit, for an amount resulting from the allocations set out in article 16 of
the General Master Purchase Agreement.

The Parties agree that, for the avoidance of doubt, and in accordance with the
order of priority set forth under article 16 of the General Master Purchase
Agreement which the Centralising Unit expressly acknowledges and accepts, the
Subordinated Deposit shall not be repaid during the Amortisation Period, inter
alia, until full repayment of the Senior Deposit.
Such repayment shall be effected by means of the Distributed Amounts received by
the Purchaser under the Sold Receivables and the Refinanced Sold Receivables
until the Program Expiry Date and in accordance with the order of priority of
payments as described in article 16 of the General Master Purchase Agreement.

7.2.3   In the event that, on the Program Expiry Date, the Distributed Amounts
do not permit the repayment in full of any outstanding amount remaining unpaid
under the Subordinated Deposit, then, the Purchaser shall be irrevocably
released from any repayment obligations hereunder.   7.3   In the event that
during the Amortisation Period, the Centralising Unit, acting in the name and on
behalf of the Sellers, repurchases all outstanding Sold Receivables from the
Purchaser in accordance with article 4.3 of the General Master Purchase
Agreement, the purchase price of such Sold Receivables shall be applied by the
Purchaser to the repayment of the Subordinated Deposit in the order specified in
article 16 of the General Master Purchase Agreement.   8.   PAYMENTS   8.1   All
payments to be made in accordance with this Master Subordinated Deposit
Agreement shall be made in Euro.



--------------------------------------------------------------------------------



 



11

8.2   All repayments of principal and all payments falling due on a day which is
not a Business Day shall instead fall due on the following Business Day.   8.3  
At any time, until the Program Expiry Date, subject to article 6 of the General
Master Purchase Agreement, the Purchaser shall be entitled to set-off (i) any
amount due and payable by the Purchaser to the Subordinated Depositor in respect
of the Subordinated Deposit and (ii) any amount due and payable by the
Subordinated Depositor to the Purchaser under this Agreement or any of the
Transaction Documents.

CHAPTER V
GENERAL PROVISIONS

9.   REPRESENTATIONS AND WARRANTIES

The Subordinated Depositor hereby represents and warrants to the Purchaser, as
follows:

  (i)   it is a limited liability company duly incorporated and validly existing
under the laws of England and Wales and has the capacity (a) to carry on its
business, as currently conducted, and to own all of the assets appearing on its
balance sheet, except where not having such capacity would not be reasonably
likely to result in a Material Adverse Effect, and (b) to enter into and perform
its obligations under this Master Subordinated Deposit Agreement;     (ii)   the
execution of this Master Subordinated Deposit Agreement does not require any
authorisation with respect to the Subordinated Depositor that has not already
been obtained and communicated to the Purchaser, unless, in the case of any
Governmental Authorisation, the failure to obtain such authorisation would not
be reasonably likely to result in a Material Adverse Effect;     (iii)   the
execution of this Master Subordinated Deposit Agreement and the performance of
the obligations under this Master Subordinated Deposit Agreement do not
contravene any of the provisions of the Subordinated Depositor’s articles and
memorandum of association, agreements or undertakings to which it is a party or
by which it is bound, and do not in any manner contravene the statutes and
regulations applicable to it, except, in each case, to the extent that no
Material Adverse Effect would result from such breach;     (iv)   the
obligations arising out of this Master Subordinated Deposit Agreement are
binding on the Subordinated Depositor and enforceable against it in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
moratorium and other laws affecting creditors’ rights generally;     (v)   in
the event that, in accordance with the provisions of this Master Subordinated
Deposit Agreement and the General Master Purchase Agreement, the Subordinated
Depositor is not repaid in full on the Program Expiry Date, the Subordinated
Depositor shall incur any losses out of its own business, and the Purchaser
shall not be liable, in any manner whatsoever, in this respect (except, as the
case may be, as provided in article 4.2 (b) of the General Master Purchase
Agreement); and



--------------------------------------------------------------------------------



 



12

  (vi)   the constitution of the Subordinated Deposit as cash collateral
(affectation à titre de gage-espèces) in favour of the Purchaser, as set forth
in Article 10 below, complies with the Subordinated Depositor’s corporate
interest and does not exceed its financial capabilities; the Subordinated
Depositor has entered into Intercompany Arrangements with the Sellers and
GOODYEAR DUNLOP TIRES EUROPE B.V., pursuant to which the Subordinated Depositor
shall receive from each Seller any necessary consideration for making the
Subordinated Deposit and shall be indemnified as is appropriate by each Seller
and GOODYEAR DUNLOP TIRES EUROPE B.V. in respect of the losses incurred by the
Subordinated Depositor as a result of the Subordinated Deposit made under this
Master Subordinated Deposit Agreement.

CHAPTER VI
CASH COLLATERAL

10.   APPLICATION OF THE SUBORDINATED DEPOSIT AS CASH COLLATERAL FOR THE BENEFIT
OF THE PURCHASER   10.1   The Subordinated Depositor hereby irrevocably agrees
that the Subordinated Deposit made under this Master Subordinated Deposit
Agreement shall, by virtue of this Article, be pledged and consequently applied
as cash collateral (affecté à titre de gage-espèces) by the Subordinated
Depositor in favour of the Purchaser until the Program Expiry Date, to secure
the payment of (i) any sum due by the Debtors to the Purchaser in respect of the
Sold Receivables and Refinanced Sold Receivables and (ii) any sum due to the
Purchaser by any Seller, the Refinanced Seller or the Centralising Unit pursuant
to the Transaction Documents.

The Subordinated Depositor expressly exempts the Purchaser from the obligation
to keep the Subordinated Deposit granted as cash collateral segregated from any
other sums or any cash which belong(s) to the Purchaser.
The Subordinated Depositor hereby irrevocably agrees that the pledge and
application of the Subordinated Deposit as cash collateral (affectation du dépôt
subordonné à titre de gage-espèces) in favour of the Purchaser shall transfer to
the Purchaser the ownership of those sums received under the Subordinated
Deposit.

10.2   The cash collateral (gage-espèces) shall be deemed created and effective
as of the date on which the Subordinated Deposit is made with the Purchaser.  
10.3   The obligation of the Purchaser to transfer back to the Subordinated
Depositor the Subordinated Deposit (créance en restitution) shall automatically
be reduced by any principal amount paid by the Purchaser to the Subordinated
Depositor on account of the Subordinated Deposit in accordance with Article 7
above.   10.4   The outstanding amount of the Subordinated Deposit, as of the
Program Expiry Date shall be applied by the Purchaser against the aggregate of
(a) any remaining sums due to the Purchaser in respect of the Sold Receivables
and Refinanced Sold Receivables, and (b) any remaining sums due to the Purchaser
by the Sellers, the Refinanced Seller or the Centralising Unit pursuant to the
Transaction Documents, remaining due as of the Program Expiry Date.



--------------------------------------------------------------------------------



 



13



The amount so applied shall automatically reduce the obligation of the
Purchaser, to transfer back the outstanding amount of the Subordinated Deposit
to the Subordinated Depositor (créance en restitution).
CHAPTER VII
MISCELLANEOUS

11.   FEES AND EXPENSES

The Subordinated Depositor, in the name and on behalf of the Sellers, shall
bear, in particular, any costs and expenses incurred by ESTER FINANCE, in
accordance with article 29 of the General Master Purchase Agreement.

12.   SUBSTITUTION AND AGENCY

Each Party shall have the right to be assisted by, to appoint or to substitute
for itself one or more third parties in the performance of certain tasks
provided that:

  (i)   such Party has given prior written notice of the exercise of that right
to the other Parties;     (ii)   such Party remains liable to the other Parties
for the proper performance of those tasks and the relevant third party/parties
has or have expressly renounced any right to any contractual claim against the
other Parties;     (iii)   the relevant third party/parties undertake(s) to
comply with all obligations binding upon such Party under this Master
Subordinated Deposit Agreement; and     (iv)   the substitution, assistance or
agency shall not entail an increase in the costs incurred by the other Parties.

The Parties acknowledge however that, in order to avoid doubt, this Article
shall not apply to the Subordinated Depositor in respect of the making of the
Subordinated Deposit.

13.   CONFIDENTIALITY

For the purposes to this Master Subordinated Deposit Agreement, the Parties
agree to be bound by the provisions relating to confidentiality as provided for
by article 31 (Confidentiality) of the General Master Purchase Agreement.

14.   TRANSFERABILITY OF THIS AGREEMENT

Except to the extent authorised in Article 12, this Master Subordinated Deposit
Agreement is concluded on the intuitu personae of the Parties to this Master
Subordinated Deposit Agreement. Therefore, none of the Parties may transfer this
Master Subordinated Deposit Agreement, or its rights and/or obligations
hereunder, to any third party whatsoever, without the prior written consent of
the other Parties.

15.   NOTICES   15.1   Except as otherwise set forth in the Transaction
Documents, all notices, requests or communications which must or may be made
pursuant to this Master Subordinated Deposit Agreement shall be by way of
writing, mail or fax.



--------------------------------------------------------------------------------



 



14

15.2   All notices, requests or communications to be made and all documents to
be delivered from one Party to the other Party under the Master Subordinated
Deposit Agreement shall be made and delivered to the addressees referred to in
schedule 7 to the General Master Purchase Agreement.   15.3   All notices,
requests or communications made and all documents delivered under the Master
Subordinated Deposit Agreement shall only take effect upon the date of their
receipt by its addressee.   15.4   Each of the Parties may at any time modify
the addressee of the notices, requests or communications to be made and the
documents to be delivered to it under the Master Subordinated Deposit Agreement
by sending to that effect a letter or fax to the other Party indicating the name
of the new addressee.   15.5   The Parties agree that the Centralising Unit
shall be responsible for receiving written notice on behalf of the Sellers, and
that any notice given by the Purchaser to the Sellers and delivered to the
Centralising Unit shall be deemed validly received by all of the Sellers upon
receipt by the Centralising Unit.   16.   EXERCISE OF RIGHTS   16.1   All rights
conferred on the Purchaser or the Subordinated Depositor under this Master
Subordinated Deposit Agreement or by any other document delivered pursuant to or
incidental to this Master Subordinated Deposit Agreement or any Transaction
Document, including rights conferred by law, shall be cumulative and may be
exercised at any time.   16.2   The fact that the Purchaser or the Subordinated
Depositor does not exercise a right or delays in doing so shall in no way be
construed as a waiver of that right. The exercise of any right or a partial
exercise of such right shall not prevent the Purchaser or the Subordinated
Depositor from exercising such a right again in the future, or from exercising
any other right.   17.   INDIVISIBILITY       Each Party acknowledges that the
General Master Purchase Agreement, the Master Subordinated Deposit Agreement and
the Master Complementary Deposit Agreement shall form a single set of
contractual rights and obligations and that, if the General Master Purchase
Agreement, or the Master Complementary Deposit Agreement becomes void or ceases
to be effective and enforceable for any reason whatsoever, this Master
Subordinated Deposit Agreement shall also become void or cease to be effective
and enforceable accordingly. Any payment already made by the Centralising Unit
acting in the name and on behalf of the Sellers or on its own behalf to the
Purchaser under this Master Subordinated Deposit Agreement, the General Master
Purchase Agreement, the Receivables Purchase Agreements and the Master
Complementary Deposit Agreement shall not be affected by such a nullity,
ineffectiveness or unenforceability.   18.   PARTIAL INVALIDITY       If one or
more provisions of this Master Subordinated Deposit Agreement is or becomes
invalid, illegal or unenforceable in any respect in any jurisdiction or with
respect to any Party, such invalidity, illegality or unenforceability in such
jurisdiction or with respect to such Party or Parties shall not, to the fullest
extent permitted by applicable law, render invalid, illegal or unenforceable
such provision or provisions in any other jurisdiction or with respect to any
other Party or Parties hereto.



--------------------------------------------------------------------------------



 



15

    Such invalid, illegal or unenforceable provision shall be replaced by the
Parties to such contract with a provision which reflects in so far as is
reasonably possible the intentions of the invalid, illegal or unenforceable
provision. Any fees, costs and expenses incurred by the Parties in connection
with any amendment necessary or advisable pursuant to this Article shall be
borne exclusively by the Subordinated Depositor.   19.   AMENDMENTS   19.1   No
amendment to this Master Subordinated Deposit Agreement (other than contemplated
in Article 19.2) may be made without the written consent of each other Party
thereto and (a) unless the Rating Agencies (i) have been informed and provided
by the Arranger with all necessary details they may require in respect of such
contemplated amendment and (ii) have confirmed that the contemplated amendment
will not entail a downgrading or withdrawal of the current ratings of any Notes
issued by the Issuers, or that the contemplated amendment will reduce a
downgrading or withdrawal which would otherwise occur, but for such amendment
being made, and (b) each Issuer and each Liquidity Bank has given its prior
written consent to such amendment (such consent not being unreasonably withheld
or delayed).   19.2   In contemplation of the Joint Lead Arrangers obtaining a
shadow rating from Moody’s or any other Rating Agency within a reasonable time
limit of the date of the Amendment Date, and in case the Parties agree with the
Overcollateralisation Rate as calculated by such Rating Agency, the Parties
agree that this Master Subordinated Deposit Agreement and the attached Schedules
will be amended as soon as practicable at that time in order to reflect the
changes in the calculation reflected in such Schedules. It is understood that
the Joint Lead Arrangers will use all reasonable efforts to obtain such shadow
rating.   20.   LIMITED RECOURSE — NON PETITION   20.1   Limited recourse      
Each of the Agent, the Centralising Unit, the Subordinated Depositor and the
Calculation Agent agrees to limit its claims and recourse against ESTER FINANCE
(including in the event of a breach by ESTER FINANCE of any of its
representations and warranties, or any of its obligations hereunder) to the
amount of the Available Funds on the relevant date.   20.2   Non Petition      
Each of the Agent, the Centralising Unit, the Subordinated Depositor and the
Calculation Agent irrevocably and unconditionally undertakes and agrees:

  (i)   not to exercise any rights of contractual or other recourse which it may
have against ESTER FINANCE in the event of a breach by ESTER FINANCE of any of
its representations and warranties, or any of its obligations under this Master
Subordinated Deposit Agreement, except in the event of the gross negligence
(faute lourde) or wilful misconduct (dol) on the part of ESTER FINANCE; and    
(ii)   not to institute any legal proceedings, take other steps or institute
other proceedings against ESTER FINANCE, the purpose or effect of which is the
appointment of a conciliator or an ad hoc agent, or the opening of receivership
proceedings or insolvency proceedings (redressement judiciaire or liquidation
judiciaire) or any other similar proceedings.



--------------------------------------------------------------------------------



 



16



21.   GOVERNING LAW — JURISDICTION   21.1   This Master Subordinated Deposit
Agreement shall be governed by French law.   21.2   Any dispute as to the
validity, interpretation, performance or any other matter arising out of this
Master Subordinated Deposit Agreement shall be subject to the jurisdiction of
the competent courts of Paris (Cour d’appel de Paris). The choice of this
jurisdiction is entirely for the benefit of the Purchaser which shall retain the
right to bring proceedings in any other competent court.



--------------------------------------------------------------------------------



 



17



                  Executed in Paris on 23 July 2008 in four (4) originals by:  
     
 
                ESTER FINANCE TITRISATION   DUNLOP TYRES LIMITED
Subordinated Depositor and Centralising Unit    
 
                         
 
               
By:
      By:        
 
               
 
                EUROFACTOR
Agent            
 
                             
 
               
By:
               
 
               
 
               
CALYON
Calculation Agent

 
                         
 
               
By:
      By:        
 
               



--------------------------------------------------------------------------------



 



18

SCHEDULE 1 CALCULATION OF THE OVERCOLLATERALISATION RATE
EUROFACTOR calculates the Overcollateralisation Rate for each Funded Settlement
Date applied for such Funded Settlement Date and the next Intermediary
Settlement Date during the Replenishment Period as follows:
 
Criteria such as theoretical DSO, loss horizon and dilution horizon could be
updated during the life time of the program, according to any change in the
collecting and management procedures of the Sellers as noticed during the
follow-up audits.
Overcollateralisation Rate (m) (*) = Maximum [30% — Discount Reserve Rate; Loss
Reserve Rate (m)+ Dilution Reserve (m) + YER Reserve (m) + Customer/Supplier
Reserve (m)] + Exchange Rate Reserve
 

(*)   As used herein, “m” means, with respect to any Funded Settlement Date, as
the case may be, the Assessment Date related to the such Funded Settlement Date
or the calendar month ending on such Assessment Date and “m-X” means the Xth
calendar month preceding such calendar month.

The Loss Reserve means the Loss Reserve Rate multiplied by the sum of (i) the
Outstanding Amount of the Eligible Receivables and (ii) the Outstanding Amount
of the Refinanced Eligible Receivables.

1.   Loss Reserve Rate

     
- Theoretical days of sales outstanding(DSO):
  81 days (**)
 
   
- Defaulted Receivables period:
  beyond 90 days past due
 
   
- Stress factor:
  2,25 
 
   
- Loss horizon:
  5 months and 26 days (***)
X months and Y days

     
Loss Reserve Rate (m) =
  Maximum (Stress factor * Loss horizon ratio (m) * maximum within the last
12 months of the Loss ratio (m) + Default Volatility Factor; Floor Reserve Rate)
 
   
Loss horizon ratio (m) =
  [Y/30 * Turnover (m-X) + Turnover (m-[X-1]) + Turnover (m-[X-2]) + ... +
Turnover (m)] / [Outstanding Amount of Sold Receivables as of the end of month m
+ Outstanding Amount of Refinanced Sold Receivables as of the end of month m —
Outstanding Amount of Defaulted Receivables as of the end of month m -
Outstanding Amount of Refinanced Defaulted Receivables as of the end of month m
- Outstanding Amount of Net Miscellaneous Receivables as of the end of month m -



--------------------------------------------------------------------------------



 



19

     
 
  Outstanding Amount of Refinanced Net Miscellaneous Receivables as of the end
of month m]
 
   
Turnover (m) =
  The aggregated gross Sold Receivables and Refinanced Sold Receivables sold
during the relevant period VAT included
 
   
Loss ratio (m) =
  average within the 3 last calendar months of the Defaulted ratio
 
   
Defaulted Receivables (m) =
  Sold Receivables and Refinanced Sold Receivales that became Defaulted
Receivables and Refinanced Defaulted Receivales during the relevant month
 
   
Defaulted ratio (m)
  (Defaulted Receivables (m) + Refinanced
Defaulted Receivables (m) ) / Turnover
(m-[X+1])
 
   
Defaulted Volatility Factor
  standard deviation over twelve past months (including the month m) of the
Defaulted ratios multiplied by 1,96
 
   
Floor Reserve Rate (m) =
  {Maximum [sum of the Receivables for Financing on the 5 Debtors Groups with
the largest Receivables for Financing who are non rated or non investment grade;
sum of the Receivables for Financing of the 4 Debtors Groups with the largest
Receivables for Financing who are rated BB-to BB+; sum of the Receivables for
Financing of the 3 Debtors Groups with the largest Receivables for Financing
rated BBB-to BBB+; +; sum of the Receivables for Financing of the 2 Debtors
Groups with the largest Receivables for Financing rated A- to A+; / (Outstanding
Amount of Eligible Receivables as of “m” + Outstanding Amount of Refinanced
Eligible Receivables as of “m”)
 
   
Receivables for Financing =
  Aggregated amount of the Outstanding Amount of Eligible Receivables and
Outstanding Amount of Refinanced Eligible Receivables, on the relevant
Assessment Date
 
   
Debtors Group =
  means a group of debtors for which a parent company owns 50% + 1% of voting
rights.



--------------------------------------------------------------------------------



 



20

 

(**)   Theoretical DSO corresponds to the average theoretical condition of
payment of invoicing as provided by the Seller and the Refinanced Seller at each
follow up audit

(***) Loss horizon is equal to theoretical DSO plus the Defaulted Receivables
period plus 5 days.

2.   Dilution Reserve

     
- Dilution horizon:
  1 month (****)
 
   
- Stress factor (SF):
  2,25 
 
   
Dilution reserve (m) =
  [{SF * ED} + {DS — ED}*{DS/ED}] * DHR (m)
 
   
Expected Dilution (ED) =
  average Dilution ratio within the last 12 months
 
   
Dilution ratio (m) =
  Net Credit Notes (m) / Turnover (m-1)
 
   
Net credit notes (m) =
  new Credit Notes issued during the relevant month, based on the reporting
template filled monthly by each seller and the Refinanced Seller, excluding any
Miscellaneous Accounting Credit Entries
 
   
Dilution Spike (DS) =
  Maximum Dilution ratio within the last 12 months
 
   
Dilution horizon ratio (DHR) =
  Turnover (m) / [Outstanding Amount of Sold Receivables as of the end of month
m - Outstanding Amount of Defaulted Receivables as of the end of month m —
Outstanding Amount of Net Miscellaneous Receivables as of the end of month m +
Outstanding Amount of Refinanced Sold Receivables as of the end of month m -
Outstanding Amount of Refinanced Defaulted Receivables as of the end of month m
- Outstanding Amount of Refinanced Net Miscellaneous Receivables as of the end
of month m]

 

(****)   Dilution horizon is equal to the estimated average amount of time
elapsed from the creation of an Eligible Receivable and a Refinanced Eligible
Receivable to the issuance of a Credit Note pertaining thereto.



--------------------------------------------------------------------------------



 



21

4.   YER Reserve

YER Reserve (m) = Maximum Consolidated YERŒ (m) / [Outstanding Amount of Sold
Receivables as of the end of month m — Outstanding Amount of Defaulted
Receivables as of the end of month m — Outstanding Amount of Net Miscellaneous
Receivables as of the end of month m + Outstanding Amount of Refinanced Sold
Receivables as of the end of month m - Outstanding Amount of Refinanced
Defaulted Receivables as of the end of month m - Outstanding Amount of
Refinanced Net Miscellaneous Receivables as of the end of month m]
Œ Consolidated YER declared in the Assessment Report

5.   Customer / Supplier Reserve

Customer / Supplier Reserve (m) = Customer — Suppliers outstanding (m) /
[Outstanding Amount of Sold Receivables as of the end of month m — Outstanding
Amount of Defaulted Receivables as of the end of month m — Outstanding Amount of
Net Miscellaneous Receivables as of the end of month m + Outstanding Amount of
Refinanced Sold Receivables as of the end of month m — Outstanding Amount of
Refinanced Defaulted Receivables as of the end of month m — Outstanding Amount
of Refinanced Net Miscellaneous Receivables as of the end of month m]
 Customer- Suppliers outstanding such as declared in the Assessment Report

6.   Discount reserve rate

Discount reserve rate = Discount Reserve (1) / [Outstanding Amount of Sold
Receivables on such Settlement Date (2) — Outstanding Amount of Defaulted
Receivables on such Settlement Date (3) — Outstanding Amount of Net
Miscellaneous Receivables on such Settlement Date + Outstanding Amount of
Refinanced Sold Receivables as of the end of month m - Outstanding Amount of
Refinanced Defaulted Receivables as of the end of month m — Outstanding Amount
of Refinanced Net Miscellaneous Receivables as of the end of month m]
With:
 (1) The Discount Reserve is defined in schedule 1 of the General Master
Purchase Agreement.
 (2) Taking into account Purchasable Receivables to be purchased on such
Settlement Date
 (3) Excluding any such receivables that, after becoming Doubtful Receivables,
have been repurchased.

7.   Exchange Rate Reserve

Exchange Rate Reserve = Exchange Rate Probability * [Outstanding Amount of Sold
Receivables in GBP on such Settlement Date / Outstanding Amount of Sold
Receivables on such Settlement Date + Outstanding Amount of Refinanced Sold
Receivables on such Settlement Date]
Exchange Rate Probability = mean + 2 * standard deviation
The mean and the standard deviation are calculated on the historical 15-day % of
change over the last 5 years of the GBP vs Euro currency rate, following a
lognormal statistic rule.
The Exchange Rate Probability shall be updated semi annually by the Agent, based
on the information received from the Calculation Agent.



--------------------------------------------------------------------------------



 



22

SCHEDULE 2 CALCULATION OF THE SUBORDINATED DEPOSIT
On each Settlement Date during the Replenishment Period:

     
Subordinated Deposit =
  Overcollateralisation Rate, * [Outstanding Amount of Sold Receivables on such
Settlement Date (1) + Outstanding Amount of Refinanced Sold Receivables on such
Settlement Date — Outstanding Amount of Defaulted Receivables on such Settlement
Date (2) — Outstanding Amount of Refinanced Defaulted Receivables on such
Settlement Date — Outstanding Amount of Net Miscellaneous Receivables on such
Settlement Date — Outstanding Amount of Refinanced Net Miscellaneous Receivables
on such Settlement Date];
 
   
+
  Outstanding Amount of Defaulted Receivables on such Settlement Date (2)
 
   
+
  Outstanding Amount of Refinanced Defaulted Receivables on such Settlement
Date(2)
 
   
+
  Outstanding Amount of Net Miscellaneous Receivables (3) on such Settlement
Date
 
   
+
  Outstanding Amount of Refinanced Net Miscellaneous Receivables (3) on such
Settlement Date.

 

(1)   Taking into account Refinanced Purchasable Receivables and Purchasable
Receivables to be purchased on such Settlement Date.   (2)   Excluding any such
receivables that, after becoming Doubtful Receivables or Refinanced Doubtful
Receivables, have been repurchased.   (3)   As long as the sum of the
Outstanding Amount of Net Miscellaneous Receivables and the Outstanding Amount
of Refinanced Net Miscellaneous Receivables is positive.



--------------------------------------------------------------------------------



 



23

SCHEDULE 3 CALCULATION OF THE SUBORDINATED DEPOSIT FEE
On each Funded Settlement Date, during the Replenishment Period, the
Subordinated Deposit Fee due and payable shall be equal to the sum of:
the Subordinated Deposit Fee Component calculated on the Calculation Date
preceding such Funded Settlement Date and the Subordinated Deposit Fee Component
calculated on the Calculation Date preceding the last Intermediary Settlement
Date in accordance with schedule 18C of the General Master Purchase Agreement.